Motion Denied as Moot; Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed November 22, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00248-CV



                   IN RE ANITA JACOBE ELDER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              Probate Court No. 2
                              Harris County, Texas
                       Trial Court Cause No. 188,732-412

                        MEMORANDUM OPINION

      On April 6, 2022, relator Anita Jacobe Elder filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable
Michael Newman, presiding judge of the Probate Court No. 2 of Harris County, to
set aside two orders signed by the probate court on March 15, 2022: (1) granting in

                                         1
part and denying in part, real party in interest Stephen John Jacobe’s motion for
protection; and (2) granting in part and denying, in part, relator’s motion to compel
production of documents.

      On November 15, 2022, relator and the real party in interest filed a joint
motion to dismiss the petition for writ of mandamus, advising this Court that they
had reached a resolution on all substantive issues in the underlying case and had
filed an agreed final judgment with the trial court. The parties request that this
Court dismiss relator’s petition for writ of mandamus.

      Accordingly, we grant the joint motion to dismiss the petition for writ of
mandamus. Relator’s petition for writ of mandamus is dismissed. Additionally,
relator’s motion to stay is denied as moot.


                                       PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                          2